DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither anticipates nor renders obvious a robot-arm harness connection structure where the robot includes a first arm and a second arm extending in a longitudinal axis thereof, the second arm having a base end at one end thereof along the longitudinal axis, the base end being rotatably coupled to a tip end portion of the first arm through a rotation axis of an arm joint portion, a harness extending out from the tip end portion of the first arm and led into the second arm at the arm joint portion of the second arm, the arm joint portion has a harness fixing tool for fixing one longitudinal end of the harness to an inside of the arm joint portion, and the harness fixing tool fixes the longitudinal end of the harness such that a portion of the harness that is adjacent to the longitudinal end that is fixed by the harness fixing tool is inclined, in a plane parallel to the rotation axis and the longitudinal axis of the second arm, by an acute angle from the longitudinal axis of the second arm and in a direction toward the tip end portion of the first arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658